Opinion by
Judge Lindsay :
The original judgment is erroneous for two reasons.
1st. The petition presents no cause of action against Reno, the surety in the administrator’s bond. Neither the terms nor substance of the bond are set out. Filing a cojpy of the bond with the petition does not dispense with the necessity of setting out the undertaking sued on in the pleading itself.
2d. No judgment should have been rendered until a refunding bond was executed. Montjoy’s Adm’r v. Pearce, 4 Metcalfe 98. Judgment reversed and cause remanded for a new trial.
The appeal from the judgment refusing a new trial is dismissed.
-, for appellee.